Title: From Thomas Jefferson to William Macarty, 9 May 1786
From: Jefferson, Thomas
To: Macarty, William



Sir
Paris May 9. 1786.

Having for two months passed been in England, from whence I am but very lately returned, your letter of the 17th. of March remained unanswered till now. The inclosed extract from a letter of M. de Calonnes, and an explanation of it by M. de Colonia his premier Commis, will answer all the purposes desired in your letter. Tho’ the abatement of duties is mentioned to be only for the present year, I know no reason to doubt it’s continuance, and that it will become a standing regulation. I am with the greatest respect Sir your most obedient humble servt.,

Th: Jefferson

